Title: Thomas Jefferson to Joel Barlow, 29 July 1811
From: Jefferson, Thomas
To: Barlow, Joel


          
                  Dear Sir 
                  Monticello July 29. 11.
          
			 I fear I shall overload yourself, if not your ship, with my accumulated commissions. the inclosed publications will, I think be acceptable to men of mind in any country. will you be so good as to deliver them according to their respective addresses, and accept renewed assurances of my great esteem and respect
          
            Th:
            Jefferson
        